 



Exhibit 10.1

AMENDED
AMERICAN STATES WATER COMPANY
2003 NON-EMPLOYEE DIRECTORS STOCK PLAN

(Amended May 17, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
Section 1. General Description
    1  
Section 2. Definitions
    1  
Section 3. Effective Date; Duration
    3    
Section 4. Stock Option Awards
    3   4.1    
Annual Award
    3   4.2    
Maximum Number of Shares.
    3   4.3    
Option Price.
    3   4.4    
Option Period and Exercisability.
    3   4.5    
Termination of Directorship.
    3   4.6    
Option Agreements.
    3   4.7    
Dividend Equivalent Credits to Option Dividend Equivalent Accounts.
    3    
Section 5. Stock Units Awards
    4   5.1    
2003 Awards
    4   5.2    
Annual Award
    4   5.3    
Crediting of Dividend Equivalents to Stock Unit Accounts
    4   5.4    
Units and Other Amounts Vest Immediately
    4   5.5    
Distribution of Benefits
    5    
Section 6. Changes in Capital Structure
    5    
Section 7. Shares Subject to the Plan; Share Limits
    5   7.1    
Shares Available for Issuance.
    5   7.2    
Share Limits; Cut Backs.
    6   7.3    
Fractional Shares; Minimum Issue.
    6    
Section 8. Administration
    6   8.1    
The Administrator
    6   8.2    
Committee Action
    6   8.3    
Rights and Duties; Delegation and Reliance; Decisions Binding
    6    
Section 9. Amendment and Termination; Stockholder Approval
    7   9.1    
Amendment and Termination
    7   9.2    
Stockholder Approval
    7    
Section 10. Miscellaneous
    7   10.1    
Limitation on Participants’ Rights
    7   10.2    
Beneficiaries
    7   10.3    
Non-Transferability
    8   10.4    
Obligations Binding Upon Successors.
    8   10.5    
Governing Law; Severability
    8   10.6    
Compliance with Laws
    8   10.7    
Limitations on Rights Associated with Units
    8   10.8    
Plan Construction
    8   10.9    
Headings Not Part of Plan
    8  

ii



--------------------------------------------------------------------------------



 



AMERICAN STATES WATER COMPANY

2003 NON-EMPLOYEE DIRECTORS STOCK PLAN

Section 1. General Description

The American States Water Company 2003 Non-Employee Directors Stock Plan (the
“Plan”) provides for grants of stock units and stock options to non-employee
directors. The purposes of the Plan are (a) to attract, motivate and retain
eligible directors of the Company by providing to them supplemental stock-based
compensation and (b) to encourage eligible directors to increase their stock
ownership in the Company.

Section 2. Definitions

Whenever the following terms are used in this Plan they shall have the meaning
specified below unless the context clearly indicates to the contrary:

“Account or Accounts” means the Participant’s Stock Unit Account or Option
Dividend Equivalent Account, as the context requires.

“Award Units” means Stock Units credited pursuant to Sections 5.1 and 5.2 and
any Dividend Equivalents credited thereon pursuant to Section 5.3.

“Board” means the Board of Directors of the Company.

“Cause” has the same meaning as determined under Section 304 of the California
Corporations Code or any successor thereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Common Stock of the Company, subject to adjustment
pursuant to Section 6.

“Committee” means the Board or a Committee of the Board acting under delegated
authority from the Board.

“Company” means American States Water Company, a California corporation, and its
successors and assigns.

“Dividend Equivalent” means (a), with respect to a Participant’s Option Dividend
Equivalent Account, the amount of cash dividends or other cash distributions
paid by the Company on that number of shares of Common Stock that is equal to
the number of shares subject to each outstanding Option held by the Participant
as of the applicable measurement date for the dividend or other distribution,
which amount shall be allocated as Stock Units credited to the Participant’s
Option Dividend Equivalent Account pursuant to Section 4.7; and (b), with
respect to a Participant’s Stock Unit Account, the amount of cash dividends or
other cash distributions paid by the Company on that number of shares of Common
Stock that is equal to the number of Stock Units then credited to the
Participant’s Stock Unit Account as of the applicable measurement date for the
dividend or other distribution, which amount shall be allocated as additional
Stock Units to the Participant’s Stock Unit Account pursuant to Section 5.3.

1



--------------------------------------------------------------------------------



 



“Distribution Subaccount” means a subaccount of a Non-Employee Director’s Option
Dividend Equivalent Account established to separately account for Dividend
Equivalents credited in the form of Stock Units with respect to each outstanding
Option.

“Effective Date” means May 20, 2003, subject to shareholder approval at the 2004
annual meeting of shareholders.

“Eligible Non-Employee Director” means each Non-Employee Director who first
becomes a Non-Employee Director on or after the date of the 2003 Annual Meeting
and each other Non-Employee Director who notifies the Company in writing of his
or her election to waive all benefits under the Retirement Plan in exchange for
participation in the Stock Unit Award feature under Section 5 of this Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” on any date means (1) if the stock is listed or admitted to
trade on a national securities exchange, the closing price of the stock on the
Composite Tape, as published in the Western Edition of The Wall Street Journal,
of the principal national securities exchange on which the stock is so listed or
admitted to trade, on such date, or, if there is no trading of the stock on such
date, then the closing price of the stock as quoted on such Composite Tape on
the next preceding date on which there was trading in such shares; (2) if the
stock is not listed or admitted to trade on a national securities exchange, the
last price for the stock on such date, as furnished by the National Association
of Securities Dealers, Inc. (“NASD”) through the NASDAQ National Market
Reporting System or a similar organization if the NASD is no longer reporting
such information; (3) if the stock is not listed or admitted to trade on a
national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization; or (4) if the stock is
not listed or admitted to trade on a national securities exchange, is not
reported on the National Market Reporting System and if bid and asked prices for
the stock are not furnished by the NASD or a similar organization, the value as
established by the Committee at such time for purposes of this Plan.

“Grant Date” means the date on which an Option is granted pursuant to Section 4.

“Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or a subsidiary.

“Option or Nonqualified Stock Option” means an option to purchase a number of
shares of Common Stock granted to Non-Employee Directors pursuant to
Section 4.1.

“Option Dividend Equivalent Account” means the bookkeeping account maintained by
the Company on behalf of each Participant that is credited with Dividend
Equivalents in accordance with Section 4.7, and includes each Distribution
Subaccount.

“Participant” means any person who has been granted an Option or Award Units
under this Plan.

“Plan” means the American States Water Company 2003 Non-Employee Directors Stock
Plan.

“Retirement” means a retirement or resignation by a Non-Employee Director who
either (a) has attained age 65 and has provided at least five years service as a
member of the Board or (b) is required to retire from service on the Board and
not seek reelection or nomination pursuant to the Company’s director retirement
policy.

2



--------------------------------------------------------------------------------



 



“Retirement Plan” means the Company’s Amended and Restated Retirement Plan for
Non-Employee Directors of American States Water Company.

“Securities Act” means the Securities Act of 1933, as amended.

“Stock” means a share of Common Stock.

“Stock Unit or Unit” means a non-voting unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Common
Stock of the Company solely for purposes of determining benefits under this
Plan, established pursuant to the grant of Award Units under Sections 5.1 and
5.2, or in respect of Dividend Equivalents under Section 4.7 or Section 5.3, and
payable solely in a share of Stock, on a one-for-one basis.

“Stock Unit Account” means the bookkeeping account maintained by the Company on
behalf of each Participant that is credited with Award Units and Dividend
Equivalents in accordance with Section 5.

“2003 Annual Meeting” means the Company’s 2003 annual meeting of stockholders.

Section 3. Effective Date; Duration

The effective date of the Plan is May 20, 2003, subject to approval of the
Company’s stockholders at their 2004 annual meeting. No awards may be granted
under the Plan after May 19, 2013. The Plan shall continue in effect until all
matters relating to Options, Stock Units and the administration of the Plan have
been completed and all payments of benefits have been made.

Section 4. Stock Option Awards

     4.1 Annual Award.

     (a) On the date of each annual meeting of stockholders during the term of
the Plan, each Non-Employee Director in office immediately following the annual
meeting shall be granted, without further action by the Committee, (i) a
Nonqualified Stock Option to purchase 1,000 shares of Common Stock at the 2003
Annual Meeting and the 2004 Annual Meeting, and (ii) a Nonqualified Stock Option
to purchase 3,000 shares of Common Stock commencing with the 2005 Annual Meeting
and each Annual Meeting thereafter during the term of the Plan.

     (b) If any person who was not a Non-Employee Director at the immediately
preceding annual meeting of stockholders at which a grant is made pursuant to
Section 4.1(a) becomes a Non-Employee Director within six months following such
annual meeting, then such Non-Employee Director shall be granted, without any
further action by the Committee, a Nonqualified Stock Option to purchase 3,000
shares of Common Stock, the Grant Date of which shall be the date the person
takes office.

     4.2 Maximum Number of Shares. Annual grants that would otherwise exceed the
maximum number of shares allotted for issuance under the Plan contained in
Section 7.1 shall be prorated within such limitation pursuant to Section 7.2.

     4.3 Option Price. The exercise price per share of the Stock covered by each
Option granted pursuant to this Section 4 shall be 100% of the Fair Market Value
of the Stock on the Grant Date. The exercise price of any Option granted under
this Section 4 shall be paid in full at the time of each purchase in cash, by
electronic funds transfer, or by check or in shares of Stock valued at their
Fair Market Value on the date the Participant exercises the Option, or partly in
such shares and partly in cash, provided that any such shares used in payment
that were previously acquired by the Participant from the Company upon exercise
of an Option or otherwise shall have been

3



--------------------------------------------------------------------------------



 



owned by the Participant at least six months prior to the date of exercise. The
Company shall not be obligated to deliver shares of Stock unless and until it
receives full payment of the exercise price therefore and any related conditions
of the Option have been satisfied.

     4.4 Option Period and Exercisability. Each Option granted under this
Section 4 and all rights or obligations thereunder shall expire 10 years after
the Grant Date and shall be subject to earlier termination as provided below.
Each Option shall be fully exercisable upon the Grant Date.

     4.5 Termination of Directorship.

     (a) If a Non-Employee Director’s services as a member of the Board
terminate for any reason other than Cause, then any Option granted pursuant to
this Section 4 held by such Participant shall remain exercisable for the period
of time set forth in the option agreement evidencing his or her Option.

     (b) If a Non-Employee Director’s services as a member of the Board
terminate for Cause, all unexercised Options shall terminate on the date of
termination of services.

     4.6 Option Agreements. Each Option granted to a Non-Employee Director shall
be evidenced by an agreement in a form approved by the Committee and shall
contain the terms and conditions consistent with the Plan as approved by the
Committee relating to the Option.

4



--------------------------------------------------------------------------------



 



     4.7 Dividend Equivalent Credits to Option Dividend Equivalent Accounts.

     (a) As of each dividend record date, a Participant’s Option Dividend
Equivalent Account shall be credited with Stock Units in an amount equal to the
Dividend Equivalents representing dividends payable as of such dividend record
date on a number of shares equal to the aggregate number of shares subject to
each outstanding Option granted to such Participant divided by the then Fair
Market Value of a share of Common Stock on the dividend record date. The
Dividend Equivalents attributable to each Option granted to a Participant shall
be credited to a separate Distribution Subaccount established for such
Participant.

     (b) Stock Units credited to the Participant’s Distribution Subaccount with
respect to an Option shall become payable to the Participant upon the earlier to
occur of (1) the date the Option is exercised or (2) three years from the Grant
Date.

     (c) Stock Units credited to a Non-Employee Director’s Option Dividend
Equivalent Account shall at all times be fully vested and non-forfeitable and
shall be distributed in an equivalent whole number of shares of Stock. Any
fractional share interests shall be accumulated and paid in cash on the
distribution date.

Section 5. Stock Units Awards

     5.1 2003 Awards

     (a) Continuing Eligible Non-Employee Directors. As of the date of the 2003
Annual Meeting, the Stock Unit Account of each person who is continuing in
office as an Eligible Non-Employee Director immediately following such meeting
shall be credited with a number of Stock Units equal to (1) $15,000, multiplied
by (2) the lesser of (i) the Non-Employee Director’s years of prior Board
service or (ii) 10, divided by (3) the Fair Market Value of a share of Common
Stock on the last trading date prior to the 2003 Annual Meeting.

     (b) New Non-Employee Directors. As of the date of the 2003 Annual Meeting,
the Stock Unit Account of each person who first becomes a Non-Employee Director
at the 2003 Annual Meeting shall be credited with a number of Stock Units equal
to (1) the amount of the then-current annual retainer divided by (2) the Fair
Market Value of a share of Common Stock on the last trading date prior to the
2003 Annual Meeting.

     5.2 Annual Award. As of the date of each annual meeting of stockholders
commencing in 2004, the Stock Unit Account of each Eligible Non-Employee
Director in office immediately following the annual meeting, shall be credited
with a number of Stock Units equal (1) the amount of the then-current annual
retainer payable by the Company for services rendered as a director for such
year, divided by (2) the Fair Market Value of Common Stock on the last trading
date prior to such annual meeting; provided, however, that in no event shall the
Stock Unit Account of an Eligible Non-Employee Director be credited with Stock
Units with respect to more than 10 years of service (including, for this
purpose, the number of years of service taken into account under Section
5.1(a)). Annual grants that would otherwise exceed the maximum number of shares
allotted for issuance under the Plan contained in Section 7.1 shall be prorated
within such limitation pursuant to Section 7.2.

     5.3 Crediting of Dividend Equivalents to Stock Unit Accounts.

     (a) As of each dividend record date, an Eligible Non-Employee Director’s
Stock Unit Account shall be credited with additional Stock Units in an amount
equal to the Dividend Equivalents representing dividends payable as of such
dividend record date on a number of             shares equal to the aggregate
number of Units credited to the Participant’s Stock Unit Account divided by the
Fair Market Value of a share of Common Stock on the dividend record date.

     (b) Stock Units credited in respect of Dividend Equivalents shall be paid
in Stock at the same time and the same manner as the Stock Units to which they
relate.

5



--------------------------------------------------------------------------------



 



     5.4 Units and Other Amounts Vest Immediately. All Units or other amounts
credited to an Eligible Non-Employee Director’s Stock Unit Account shall be at
all times fully vested and not subject to a risk of forfeiture.

     5.5 Distribution of Benefits.

     (a) Commencement of Benefits Distribution. Subject to the terms of this
Section 5.5 and Section 6, each Eligible Non-Employee Director shall be entitled
to receive a distribution of his or her Stock Unit Account in the form of shares
of Stock upon his or her termination of service as a director of the Company.

     (b) Manner of Distribution. Upon an Eligible Non-Employee Director’s
termination of service as a director of the Company, the Company shall, subject
to Section 7.2, deliver to the Participant (or his or her Beneficiary, as
applicable) a number of             shares of Stock equal to the number of Stock
Units (as adjusted pursuant to Section 6, if applicable) to which the
Participant is then entitled under the terms of this Section 5 of the Plan. Such
distribution shall be made in a lump sum as soon as administratively
practicable, but no later than 30 days, following the Participant’s termination
of service, unless the Participant elects in writing, as provided in
Section 5.5(c), to receive a distribution of his or her benefits in respect of
such Units in up to ten substantially equal annual installments.

     (c) Election for Installment Distribution; Changes in Elections. A
Participant may elect to receive his or her benefits in up to ten annual
installments, and to subsequently change any prior distribution election, by
filing a written election with the Committee on a form provided by the
Committee; provided, however, that no such election shall be effective until at
least twelve months after such election is filed with the Committee, and no such
election shall become effective after a Non-Employee Director’s termination of
service. An election made pursuant to this Section 5.5(c) shall not affect the
date of the commencement of benefits. Notwithstanding the foregoing, if the
number of Stock Units credited to a Non-Employee Director’s Stock Unit Account
at the time of the termination of his or her service is less than 1,000, then
his or her benefit under this Section 5 shall be paid in a lump sum.

Section 6. Changes in Capital Structure.

(a) Upon or in contemplation of any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution (“spin-off”)
in respect of the Common Stock (whether in the form of securities or property);
any exchange of Common Stock or other securities of the Company, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
or a sale of all or substantially all the assets of the Company as an entirety
(“asset sale”); then the Committee shall, in such manner, to such extent (if
any) and at such time as it deems appropriate and equitable in the circumstances
proportionately adjust any or all of (a) the number and type of shares of Common
Stock (or other securities) that thereafter may be made the subject of Options,
Stock Units and Accounts (including the specific maximums and numbers of shares
set forth elsewhere in this Plan), (b) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any or all outstanding
Options and payable in respect of Stock Units, (c) the grant, purchase, or
exercise price of any or all outstanding Options, and the number and type of
Stock Units credited under the Plan, or (d) the securities, cash or other
property deliverable upon exercise of any outstanding Options and payable in
respect of Stock Units or make provision for a cash payment or for the
assumption, substitution or exchange of any or all outstanding Options and Stock
Units or the cash, securities or property deliverable to the holder of any or
all outstanding Options and Stock Units, based upon the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.

(b) The Committee may adopt such valuation methodologies for outstanding Options
and Stock Units as it deems reasonable in the event of a cash or property
settlement and, in the case of Options, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the
amount payable upon or in respect of such event over the exercise price of the
Option.

(c) To the extent that any vested Option is not exercised prior to (i) a
dissolution of the Company or (ii) a merger or other corporate event, and no
provision is made for the assumption, conversion, substitution or exchange of
the Option, the Option shall terminate upon the occurrence of such event.

6



--------------------------------------------------------------------------------



 



Section 7. Shares Subject To the Plan; Share Limits

     7.1 Shares Available for Issuance. Subject to adjustment under Section 6,
the aggregate number of shares of Stock that may be issued or delivered under
the Plan shall not exceed 250,000 shares. Stock delivered by the Company under
the Plan shall be shares of authorized and unissued shares of Stock and/or
previously issued Stock held as treasury shares and shall be fully paid and
non-assessable when issued. Shares issuable on exercise of Options or payment of
Stock Units shall be reserved for issue, and to the extent that awards terminate
or expire without payment in shares, the shares will be available for subsequent
grants or accretions. Subject to adjustment under Section 6, the aggregate
number of Stock Units that may be issued or delivered under the Plan is 118,000.

     7.2 Share Limits; Cut Backs. If any grant of an Option or the award or
crediting of Stock Units would cause the sum of the shares of Stock previously
issued and shares issuable under outstanding awards under the Plan to exceed the
maximum number of shares authorized under the Plan, the Company shall prorate
among the Non-Employee Directors the grant of new Options or award of Stock
Units and allocate the number of remaining shares available for issuance first
to the grant of Options and second toward the award of Award Units. If and for
so long as no available share authorization remains, no additional Options shall
be granted or Stock Units credited and cash shall be paid in lieu of dividend
equivalents under Sections 4.7 and 5.3 for such duration.

     7.3 Fractional Shares; Minimum Issue. Fractional share interests may be
accumulated but shall not be issued. Cash will be paid or transferred in lieu of
any fractional share interests that remain upon a final distribution under the
Plan. No fewer than 100 shares may be purchased on exercise of an Option at any
one time unless the number purchased is the total number at the time available
for purchase under the Option.

Section 8. Administration

     8.1 The Administrator. The Administrator of this Plan shall be the Board as
a whole or a Committee as appointed from time to time by the Board to serve as
administrator of this Plan. The participating members of any Committee so acting
shall include, as to decisions in respect of participants who are subject to
Section 16 of the Exchange Act, only those members who are Non-Employee
Directors (as defined in Rule 16b-3 promulgated under the Exchange Act). Members
of the Committee shall not receive any additional compensation for
administration of this Plan..

     8.2 Committee Action. A member of the Committee shall not vote or act upon
any matter which relates solely to himself or herself as a Participant in this
Plan. Action of the Committee with respect to the administration of this Plan
shall be taken pursuant to a majority vote or (assuming compliance with
Section 8.1) by unanimous written consent of its members.

     8.3 Rights and Duties; Delegation and Reliance; Decisions Binding.

     (a) Subject to the limitations of this Plan, the Committee shall be charged
with the general administration of this Plan and the responsibility for carrying
out its provisions, and shall have powers necessary to accomplish those
purposes, including, but not by way of limitation, the following:

     (i) To construe and interpret this Plan;

     (ii) To resolve any questions concerning the amount of benefits payable to
a Participant (except that no member of the Committee shall participate in a
decision relating solely to his or her own benefits);

     (iii) To make adjustments under Section 6 and all other determinations
required by this Plan;

     (iv) To maintain all the necessary records for the administration of this
Plan; and

     (v) To make and publish forms, rules and procedures for the administration
of this Plan.

7



--------------------------------------------------------------------------------



 



     (b) The determination of the Committee made in good faith as to any
disputed question or controversy and the Committee’s determination of benefits
payable to Participants, including decisions as to adjustments under Section 6,
shall be conclusive and binding for all purposes of this Plan. In performing its
duties, the Committee shall be entitled to rely on information, opinions,
reports or statements prepared or presented by: (i) officers or employees of the
Company whom the Committee believes to be reliable and competent as to such
matters; and (ii) counsel (who may be employees of the Company), independent
accountants and other persons as to matters which the Committee believes to be
within such persons’ professional or expert competence. The Committee shall be
fully protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of such persons. The Committee may delegate ministerial,
bookkeeping and other non-discretionary functions to individuals who are
officers or employees of the Company.

Section 9. Amendment and Termination; Stockholder Approval

     9.1 Amendment and Termination. Subject to Section 9.2, the Board shall have
the right to amend this Plan in whole or in part from time to time or may at any
time suspend or terminate this Plan; provided, however, that, except as
contemplated by Section 6, no amendment or termination shall cancel or otherwise
adversely affect in any way, without his or her written consent, any
Participant’s rights with respect to Stock Units credited to his or her Accounts
or Options granted; and provided further that neither Section 4 nor any other
provision of the Plan or an award shall be amended to permit the reduction (by
amendment, substitution, cancellation and regrant or other means) of the
exercise price of any Option without prior stockholder approval. Any amendments
authorized hereby shall be stated in an instrument in writing, and all
Participants shall be bound by such amendment. Changes contemplated by Section 6
shall not be deemed to constitute changes or amendments for purposes of this
Section 9.1.

     9.2 Stockholder Approval. The Plan, any grant, election, action, crediting
or vesting prior to stockholder approval, shall be subject to approval of the
Plan by the stockholders of the Company and, to the extent required under
applicable law or listing agency rule, required by the provisions of
Section 9.1, or deemed necessary or advisable by the Board, any amendment to the
Plan shall be subject to stockholder approval.

Section 10. Miscellaneous

     10.1 Limitation on Participants’ Rights. Participation in this Plan shall
not give any person the right to continue to serve as a member of the Board or
any rights or interests other than as expressly provided herein. This Plan shall
create only a contractual obligation on the part of the Company as to such
amounts and shall not be construed as creating a trust or fiduciary relationship
between the Company, the Board, the Committee, and any Participant or other
person. This Plan, in and of itself, has no assets. Participants shall have only
the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, on their Accounts, and rights no
greater than the right to receive the Common Stock (or equivalent value as a
general unsecured creditor) with respect to Accounts. Participants shall not be
entitled to receive actual dividends or to vote Shares until after delivery of a
certificate representing the Shares.

     10.2 Beneficiaries.

     (a) Beneficiary Designation. Upon forms provided by the Company each
Non-Employee Director may designate in writing the Beneficiary or Beneficiaries
(as defined in Section 10.2(b)) whom such Non-Employee Director desires to
receive any amounts payable under the Plan after his or her death. Beneficiary
designation forms shall be effective on the date that the form is received by
the Corporate Secretary. A Non-Employee Director may from time to time change
his or her designated Beneficiary or Beneficiaries without the consent of such
Beneficiary or Beneficiaries by filing a new designation in writing with the
Corporate Secretary. However, if a married Non-Employee Director wishes to
designate a person other than his or her spouse as Beneficiary, such designation
shall be consented to in writing by the spouse. The Non-Employee Director may
change any election designating a Beneficiary or Beneficiaries without any
requirement of further spousal consent if the spouse’s consent so provides.
Notwithstanding the foregoing, spousal consent shall not be necessary if it is
established that the required consent cannot be obtained because the spouse
cannot be located or because of other circumstances prescribed by the Committee.
The Company and the Committee may rely on the Non-Employee Director’s
designation of a Beneficiary or Beneficiaries last filed in accordance with the
terms of the Plan.

8



--------------------------------------------------------------------------------



 



     (b) Definition of Beneficiary. A Participant’s “Beneficiary” or
“Beneficiaries” shall be the person, persons, trust or trusts (or similar
entity) designated by the Participant or, in the absence of a designation,
entitled by will or the laws of descent and distribution to receive the
Participant’s benefits under this Plan in the event of the Participant’s death,
and shall mean the Participant’s executor or administrator if no other
Beneficiary is identified and able to act under the circumstances.

     10.3 Non-Transferability. A Participant’s rights and interests under the
Plan in respect of Options and Stock Units, including amounts payable or Stock
deliverable under or in respect thereof, may not be assigned, pledged, or
transferred except:

     (a) in the event of a Participant’s death, to a designated beneficiary as
provided in Section 10.2(b) above, or in the absence of such designation, by
will or the laws of descent and distribution; or

     (b) in the case of Options, with the consent of the Committee evidenced in
writing or by duly adopted resolution, to certain persons or entities related to
the Participant, including but not limited to members of the Participant’s
immediate family, charitable institutions, or trusts or other entities whose
beneficiaries or beneficial owners are members of the Participant’s immediate
family and/or charitable institutions, pursuant to such conditions and
procedures as the Committee may establish. Any permitted transfer shall be
subject to the condition that the Committee receive evidence satisfactory to it
that the transfer is being made for essentially estate and/or tax planning
purposes or a gratuitous or donative basis and without consideration (other than
nominal consideration or in exchange for an interest in a qualified transferee)
and only if such transfer would not adversely affect the Company’s eligibility
to use Form S-8 to register under the Securities Act of 1933, as amended, the
offering of shares issuable under the Plan by the Company.

The above exercise and transfer restrictions shall not apply to transfers to the
Company or transfers pursuant to a court order.

     10.4 Obligations Binding Upon Successors. Obligations of the Company under
this Plan shall be binding upon successors of the Company.

     10.5 Governing Law; Severability. The validity of this Plan and any
agreements entered into under the Plan or any of its provisions shall be
construed, administered and governed in all respects under the laws of the State
of California. If any provisions of this Plan shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.

     10.6 Compliance with Laws. This Plan and the offer, issuance and delivery
of shares of Common Stock and/or the payment of benefits under this Plan are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law) and
to such approvals by any listing, agency or any regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered under this Plan
shall be subject to prior registration or such restrictions as the Company may
deem necessary or desirable to assure compliance with all applicable legal
requirements, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as it
may reasonably request to assure such compliance.

     10.7 Limitations on Rights Associated with Units. A Non-Employee Director’s
Accounts shall be a memorandum account on the books of the Company. The Units
credited to a Non-Employee Director’s Accounts shall be used solely as a device
for the determination of the number of shares of Stock to be distributed to the
Participant in accordance with this Plan following his or her termination of
service as a director of the Company. The Units shall not be treated as property
or as a trust fund of any kind. No Participant shall be entitled to any voting
or other stockholder rights with respect to Units credited under this Plan. The
number of Units credited to a Participant’s Accounts shall be subject to
adjustment in accordance with Section 6 and the terms of this Plan.

     10.8 Plan Construction. It is the intent of the Company that transactions
pursuant to this Plan satisfy and be interpreted in a manner that satisfies the
applicable conditions for exemption under Rule 16b-3 promulgated

9



--------------------------------------------------------------------------------



 



under the Exchange Act (“Rule 16b-3”) so that, to the extent consistent
therewith, the crediting of Units and the payment of Stock as well as grants of
Options will be entitled to the benefits of Rule 16b-3 or other exemptive rules
under Section 16 of the Exchange Act and will not be subjected to avoidable
liability thereunder.

     10.9 Headings Not Part of Plan. Headings and subheadings in this Plan are
inserted for reference only and are not to be considered in the construction of
the provisions hereof.

10